internal_revenue_service department of the treasury index nos washington asningtion dc person to contact telephone number reter reply to cc dom it a plr-115133-98 date vov attn dear in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above- this is named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a fiscal year- ending june for the tax_year beginning date considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer has requested that the form_1128 be to a calendar_year ending december effective and ending december the taxpayer's form_1128 requesting a change in accounting information furnished indicates that the period to a tax_year ending december was due on or before march taxpayer intended to make the change in a proper manner however due to an error or misunderstanding the change was not correctly made the subsequent late filing of the application was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner’s consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before a the 15th day of the second calendar month following the close of the short_period or b the instant case on or before the due_date including extensions of the return of tax required for the short_period if revproc_92_13 c is applicable as in b sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government the due_date for filing form_1128 will be approved only in requests for relief filed more than days beyond requests for relief subject_to sec_301_9100-3 will unusual and compelling circumstances based on the facts and information submitted and the representations made we have determined that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer’s late filed form_1128 requesting permission to change to a calendar tax_year is considered timely filed except as specifically addressed herein no the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and is limited to the filing of form_1128 opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer’s local district_director a copy of this letter_ruling and taxpayer's form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_92_13 this ruling is directed only to the taxpayer that requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting lf a by wrait m luh irwin a leib deputy assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes
